DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing mechanism… operable to dispense medicament from the reservoir” in claim 19 (the examiner notes that claim 20 does however, provide sufficient structure to perform the recited function and thus claims 20-22 do not invoke 35 U.S.C. 112(f)), “dispensing mechanism… to dispense medicament from the reservoir to the injection site” in claim 38, and “ dispensing mechanism… wherein the dispensing mechanism is operable to dispense medicament from the reservoir when the reservoir contains medicament” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 19-22, 24-30, 33-39, 41 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 19, the applicant has incorporated previous claim 40 into claim 19. It was noted in the previous office action that Brereton et al. (US 2013/0310757 A1, cited previously and hereinafter ‘Brereton’) discloses a medicament delivery device (1; Figs. 1-16) comprising: a housing (2, 12) comprising a first portion (chassis 2) and a second portion (case 12); a dispensing mechanism (assembly including drive spring 8 + plunger 9 + syringe 3) that comprises a reservoir (syringe 3) disposed in the housing (see at least Figs. 1A-3B), wherein the dispensing mechanism is operable to dispense medicament from the reservoir when the reservoir contains medicament (para 0109, 0141, 0158, 0161); and an actuator (trigger button 13), wherein the first portion of the housing comprises a distal end (end of chassis 2 that contacts patient – see para 0149; the examiner notes that Brereton describes proximal and distal oppositely from the instant application, however the examiner is interpreting “distal” in the way the instant specification does, i.e. a location that is relatively closer to a site of injection) and the second portion of the housing is moveable towards the distal end from an initial position (position seen in Figs. 1A-2B) to a primed position (position where case 12 has translated forward – see Figs. 3A, 3B, para 0149), wherein actuation of the actuator is impeded such that the dispensing mechanism is rendered inoperable when the second portion is in the initial position, and the actuator is actuatable to operate the dispensing mechanism when the second portion is in the primed position (see para 0152; trigger button 13 cannot be pressed until case 12 has translated forward), wherein the actuator is retracted into the housing when the second portion is in the completely retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator.  No reference was found that would have made it obvious to modify Brereton such that the actuator is completely retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator in combination with the rest of the limitations of claim 19.
Claims 20-22, 24-30, 33-37, 39 and 41 depend from claim 19.
As to claim 38, Brereton discloses a method of preparing a medicament delivery device (1; Figs. 1-16) comprising a housing (2, 12) comprising a first portion (chassis 2) and a second portion (case 12), a dispensing mechanism (assembly including drive spring 8 + plunger 9 + syringe 3) comprising a reservoir (syringe 3) disposed in the housing (see at least Figs. 1A-3B), and an actuator (trigger button 13), the method comprising: positioning a distal end of the first portion in proximity to an injection site of a patient (see para 0149; the examiner notes that Brereton describes proximal and distal oppositely from the instant application, however the examiner is interpreting “distal” in the way the instant specification does, i.e. a location that is relatively closer to a site of injection); and moving the second portion towards the distal end of the first portion from an initial position (position seen in Figs. 1A-2B) to a primed position (position where case 12 has translated forward – see Figs. 3A, 3B, para 0149), wherein actuation of the actuator is impeded such that operation of the dispensing mechanism is prevented when the second portion is in the initial position (see para 0152; trigger button 13 cannot be pressed until case 12 has translated forward), and the actuator is moveable relative to the housing to operate the dispensing mechanism to dispense medicament from the reservoir to the injection site when the second portion is in the primed position (see para 0152; trigger button 13 can be pressed once case 12 has translated forward), wherein the actuator is retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator (see Figs. 1A-2B, para 0144, 0152), and the actuator protrudes out of the housing when the second portion is in the primed position (see Figs. 3A, 3B, para 0152). However, Brereton is silent to wherein the actuator is completely retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator.  No reference was found that would have made it obvious to modify Brereton completely retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator in combination with the rest of the limitations of claim 38.
Claim 42 is previous claim 28 rewritten in independent form. It was noted in the previous office action that while Brereton taught the limitations of previous claim 19 (see 10/29/21 Final Rejection), Brereton is silent to wherein at least one of the first or second portions comprises a screw thread in combination with the rest of the limitations of previous claim 19/current claim 42. No reference was found that would have made it obvious to one having ordinary skill in the art to have modified Brereton such that wherein at least one of the first or second portions comprises a screw thread in combination with the rest of the limitations of claim 42.

Response to Arguments
Applicant’s Remarks submitted 11/15/21 have been considered. Applicant’s Remarks are all persuasive with the exception of their arguments under the heading “Claim Interpretation” (pages 1-2 of Remarks). The applicant argues that:
“One of the conditions required for a 35 U.S.C. § 112(f) interpretation to be valid is that the term “is not modified by sufficient structure, material, or acts for performing the claimed function.” (MPEP, § 2181). The recitation of the “dispensing mechanism” in independent claims 19 and 38 fails to satisfy at least this condition. Independent claim 19 recites “a dispensing mechanism that comprises a reservoir disposed in the housing” Independent claim 38 includes a similar feature. Furthermore, dependent claim 20, which depends from independent claim 19, adds additional structure of the claimed “dispensing mechanism.” Dependent claim 20 recites “wherein the dispensing mechanism further comprises a dispensing member and a biasing member” For at least these reasons, the claimed “dispensing mechanism” should not be interpreted under 35 U.S.C. § 112(f).”

The examiner contends though, that “a reservoir disposed in the housing” as it is recited in claim 19 is not “sufficient structure, material, or acts for performing the claimed function”. I.e. a reservoir alone does not perform the claimed function of dispensing medicament from itself. Therefore, the language in claim 19 does appear to invoke 35 U.S.C. § 112(f). The examiner does agree though, that claim 20 provides sufficient structure for performing the claimed function. Therefore, claims 20-22 will not be considered as invoking 35 U.S.C. § 112(f). However claims 19, all claims that depend from claim 19 except claims 20-22, claim 38, and claim 42 are being interpreted to invoke 35 U.S.C. § 112(f). Regardless, none of the issues noted above result in any indefiniteness as the instant specification does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783